Title: To Alexander Hamilton from Otho H. Williams, 27 July 1792
From: Williams, Otho H.
To: Hamilton, Alexander


Ceresville [Maryland] July 27, 1792. “I this day received your letter of the 19 Instant. That my disposition has ever been correspondent to your Wish, for the maintanance of harmony and cordiality, in the department over which you superintend, the whole tenor of my conduct will uniformly evince. I do not even except the instance which has occasioned you the trouble of expostulating; for, notwithstanding the perversion of the purport of my letter, of the 3d. of May to the surveyor, a liberlal construction of it will shew that my intention was to prevent disorder by intimating to him the propriety of exercising with discretion that power which is undeniably reposed in the Executive department but which cannot be carried into compleat effect without being delegated, in a degree, to subordinate officers. In your arguments in support of the doctrine of discretionary Executive power, under certain limitations, you seem to contemplate it only in the hands of Superiors, and even there you admit that it may be abused; but you perhaps did not reflect that it was most liable to abuse in its remotest application. The Inspectors, some of them, and I then understood the complaint to be general, complained of harsh and illiberal treatment, and it was intimated to me that apprehensions were entertained of an intention in the Surveyor to involve one of them at least in a premunire, on account of a former misunderstanding. Reflecting on the probable consequences, and the possibility, which I still contend for, as it actually occurred, of an interference of duties, I was induced to write to the Surveyor requesting him, as much as possible to avoid demanding of the Inspectors of the Customs services which might interfere with their particular duties as such: and added also my opinion that their services ought to be voluntary. My justification is that I had never conceived the idea of compulsory means. That the law requires as specific a qualification to Offi[ce]s in the department of the revenue as in any other, and until persons had been so qualified there could exist I concluded no legal obligation on them to act. Consistency—Expediency, and the expectations which had been formed might have been suggested as motives for their compliance; I could not have doubted the success of the Arguments and relied too confidently perhaps on the discretion of the Surveyor to make the experiment Being unconscious of and expectations from me in a department with which I was unconnected. When an unconciliatory temper—a proud and a Captious Spirit, aggravated the reluctance of some of the Inspectors into a refusal to act, was I instantly to retract the advice and opinion which I had delivered to the Surveyor and to insist that if the Inspectors would not undertake an office, novel and unexpected to them, and obey the directions of the Inspector of the Revenue however despotic, or illegal, that I would remove them from offices which they had before filled with satisfaction to the public? Whether they were despotic depends on the manner of enforcing them. They were illegal because services were required and performed without the requisite qualification and contrary to an express injunction in the law. I was soon informed of the displacement and threatened with a representation to the secretary: But as one person who had been recommended by the Surveyor, and I think one other who served him as Clerk were there employed as occasional Inspectors of the Customs, and as no idea of the expediency of any addition to the number of Inspectors then employed was ever suggested to me, I concluded that like other fraca’s which had happened between them it would soon subside, and the business go on as usual. I could reasonably credit the complaints of the Inspectors because complaints from them had been reiterated before the revenue law came into operation. One of them had been prosecuted by him on a great number of charges, which upon a strict and impartial investigation I concluded to be without foundation. To that decision, for I know of no other cause, I ascribe the designed perversion of the intention of my letter; for if it naturally had the mischievous effects attributed to it the representation to the treasury department ought not to have been delayed for so many Weeks after they were known, and until Ill health and a sickly Season had obliged me to retire from my Office in Town. Whether the complexion of this disagreeable affair recd any unfavorable Shades from the medium through which it passed to the Treasury or not I am warranted in the suspicion that circumstances as well as facts have been misrepresented, otherwise you would not be possessed of ‘unpleasant particulars’ which you reluctantly impart. You think it now proper to inform me that ‘The Surveyor further states that my Deputy took pains to induce the Inspectors not to mark.’ Whatever credit this assertion may claim, I must doubt it. Inclosed is Mr. Deloziers letter to me on the subject; He will support the contradiction by testimony if you think proper to call for it. He is a young Gentleman who has been several years in public service under my particular notice, and from a fortunate experience of his talents I can declare that, he not only possesses a good understanding and an excellent capacity for business, but that he enjoys an amiable disposition and has invariable manifested an integrity which entitles him to my entire confidence. This character will be coroborated by many. The Surveyor personally dislikes him. I will not enter into his motives; but it will be hard for him to make it appear that he has done any thing to embarrass the public service, or to excite prejudices against a government to which he aspires (and I think with well founded hopes) at becoming conspicuously useful.… Having no controul over the officers of the revenue and the authority of the Collector over the Inspectors of the Customs becoming questionable whether I shall ever submit to be the mere instrument of rigorous measures respecting them is a consideration humiliating in the extreme. In such an exigency your own feelings would dictate by determination.”
